Title: To Thomas Jefferson from La Rochefoucauld-Liancourt, 4 May 1799
From: La Rochefoucauld-Liancourt, François Alexandre Frédéric, Duc de
To: Jefferson, Thomas



Amsterdam May 4 1799


Je ne veux pas laisser partir [Monsieur de] pusy, Monsieur Sans me rappeller une fois de plus [à votre] Souvenir. M de p—est gendre de M dupont que vous avés [rencontré à Pa]ris, et qui va tres promptement Se rendre luy meme en amerique. [II] a ete Compagnon d’infortune de M de la fayette, et vous trouverés en luy tout ce qui peut Satisfaire le Coeur et lesprit. permettés moy de le recommander a vos bontés, et de vous offrir lhomage de la Consideration de la reconnoissance, et du respect avec les quels Jay lhonneur d’etre Monsieur Votre trés humble et trés obeissant Serviteur

 Liancourt



editors’ translation

Amsterdam May 4, 1799

I do not wish to allow M de Pusy to leave, Sir, without paying you my respects one more time. M de P—is the son-in-law of M Du Pont, whom you met in Paris, and who himself is leaving very soon for America. He was a companion in misfortune of M de Lafayette, and you will find in him all the qualities that can satisfy heart and mind. Permit me to recommend him to your kindness and to offer you the tribute of the consideration, gratitude, and respect with which I have the honor to be, Sir, your very humble and very obedient servant

Liancourt


